EXHIBIT 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), effective as of
February 17, 2014, is made and entered into by and between BROWN & BROWN, INC.,
a Florida corporation (“Company”), and R. ANDREW WATTS, a current resident of
the State of New Jersey, but will be establishing residency in the State of
Florida (“Executive”).

BACKGROUND

Executive is an executive officer of the Company, and may from time to time
serve as a director, manager, and/or executive officer of one or more of the
Company’s subsidiaries or affiliated entities (“Affiliates”) and, by virtue of
title and position, occupies a position of trust and is considered a “Senior
Leader” and a member of what is commonly known as the Company’s “Senior
Leadership.” The Company is one of the largest insurance intermediaries in the
United States of America and in the world, and the stock of the Company is
publicly held and traded on the New York Stock Exchange (NYSE:BRO). The Company
is in the insurance intermediary business of selling and servicing insurance,
risk transfer alternatives, and related services including, but not limited to,
quoting, proposing, soliciting, selling, placing, providing, servicing and/or
renewing insurance, reinsurance, and surety products, as well as loss control,
claims administration, risk management, program administration, Medicare
secondary payer statute compliance, Social Security disability and Medicare
benefits advocacy services (as such products and services may be developed,
added by acquisition or modified from time to time, the “Insurance Business”).

The Company, on behalf of itself, its shareholders and its employees, has a
compelling interest in maintaining the confidentiality of Confidential
Information and/or Trade Secrets (as such terms are defined in Section 4(a) of
this Agreement), retaining its employees, and maintaining the customer
relationships and business goodwill the Company develops and acquires. By virtue
of Executive’s position, Executive is afforded extensive and intimate knowledge
of the Company’s strategic goals, including particularized plans and processes
developed by the Company, whether through the Executive’s efforts or otherwise,
which are not known to others in the industry and which give the Company and its
Affiliates competitive advantage. In addition, Executive has responsibility for
the performance and results of various business units, divisions, profit centers
and Affiliates of the Company and for developing and/or executing strategic
plans for the Company and/or its Affiliates. Executive’s role in the Senior
Leadership is, or will be, such that the Company’s Confidential Information and
Trade Secrets will necessarily become inextricably entwined with Executive’s own
knowledge and experience.

Executive’s entry into this Agreement with the Company is a condition to
Executive’s employment with the Company, whether such employment is new or
continuing. The rights and obligations that comprise this Agreement equally
extend to the Company’s Affiliates.

NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:

TERMS

1. Employment and Job Duties. The “Background” provisions above are hereby
incorporated into this Agreement as if set forth herein at length.

 

Page 1 of 16



--------------------------------------------------------------------------------

(a) In consideration of Executive’s entry into this Agreement, the Company
agrees to continue to employ Executive upon the terms and conditions set forth
in this Agreement. Executive accepts such continued employment upon the terms
and conditions set forth in this Agreement. Executive shall have the title of
Executive Vice President, Treasurer and, effective upon the retirement of the
current Chief Financial Officer in March 2014, will become Executive Vice
President and Chief Financial Officer of the Company, and/or such other title(s)
as the Board of Directors, the President, and/or the Chief Executive Officer may
designate from time to time. Additionally, as a Senior Leader of the Company,
Executive shall serve as a member of Company’s Senior Leadership team and the
Company’s Leadership Council. Executive shall perform such other duties as
directed by the Board of Directors, the President and/or the Chief Executive
Officer of the Company, or by such other member of the Senior Leadership team to
whom Executive may report. Executive shall abide by the policies, procedures and
guidelines of the Company, as the same may be reasonably modified, amended or
replaced by the Company from time to time.

(b) Executive shall devote full time and effort to promoting the Company’s
business. During Executive’s employment under this Agreement, Executive shall
not, directly or indirectly, engage in the Insurance Business in any of its
forms, either as an owner, investor, lender, director, executive, manager,
broker, agent, solicitor, consultant or participant, in any manner or on behalf
of any business enterprise engaged in the Insurance Business, except for the
account of the Company or as directed by the Company, provided, however, that
ownership of less than one percent (1%) of the outstanding stock of any publicly
traded corporation will not be deemed a violation of this Section 1(b).

(c) Executive agrees that so long as Executive is employed by the Company,
Executive will not engage in the planning or organizing of any business activity
that is competitive with or that creates a conflict of interest with the work
Executive performs for the Company.

(d) Executive shall have broad discretion to direct those aspects of the
business and affairs of the Company and Affiliates for which Executive is
responsible, subject to Company’s corporate governance obligations, insurance
operations recommendations, accounting methodology, and other rules, procedures
and guidelines, and subject to applicable law. By way of example and not by way
of limitation, duties of Executive include the ability to:

(i) direct the financial, accounting, tax and financial regulatory strategies
for the Company;

(ii) serve at the pleasure of the Company’s Chief Executive Officer, the Audit
Committee of the Company’s Board of Directors and the Board of Directors and
direct strategic issues relating to financing, capital structure and Company
expenditures;

(iii) recruit, hire, retain and promote personnel to achieve and maximize
financial and accounting expertise and results within the Company; and

(iv) perform such other activities and duties as determined by the Chief
Executive Officer from time to time.

(e) Executive’s duties on behalf of the Company may include, without limitation:
(i) the identification of M&A Prospects; (ii) the negotiation and entry into a
non-disclosure, confidentiality, or similar agreement with an M&A Prospect or
its representative; (iii) the pursuit, receipt, analysis and evaluation of
financial, legal, operational, and other information, whether developed by the
Company or provided by or on behalf of an M&A Prospect, to determine whether the
Company should pursue a possible acquisition transaction or divestiture of
assets (whether by asset acquisition, stock acquisition, sale of assets, sale of
stock, merger, or other form of business combination) with such M&A Prospect (a

 

Page 2 of 16



--------------------------------------------------------------------------------

“Transaction”); (iv) the negotiation of terms with a M&A Prospect and its
representatives regarding a possible Transaction; (v) the consummation of a
possible Transaction with an M&A Prospect or, alternatively, the termination of
discussions regarding a possible Transaction with an M&A Prospect; and/or
(vi) the integration and monitoring of the performance of a completed
Transaction of an M&A Prospect (collectively and as the same may be modified
from time to time, the “M&A Process”). “M&A Prospect” means any business with
which the Company or any of its Affiliates has, directly or indirectly,
entertained discussions or requested and received information relating to an
actual or potential Transaction (as defined in Section 4(a)(iii) above) by the
Company or any of its Affiliates within the two (2)-year period immediately
preceding separation from employment with Company (“Separation”). The Parties
acknowledge and agree that the successful execution of the M&A Process is an
integral part of the Company’s short-term and long-term business strategy and
success. Executive’s role in the M&A Process is one of confidence and trust with
the Company.

(f) The Company shall indemnify, defend and hold Executive harmless from and
against any claims or causes of action against Executive arising out of
Executive’s activities conducted in the course and scope of Executive’s
employment with the Company, all in accordance with applicable law. This
provision is understood and agreed to exclude any activity of Executive’s that
is adjudicated to constitute a crime, fraud or to have involved reckless
disregard of the interests of the Company.

2. Compensation and Benefits.

(a) Executive’s compensation shall be as agreed and set forth herein. Any
modifications to Executive’s compensation shall be as agreed between Company and
Executive from time to time, subject to withholding for state and federal income
tax, FICA, FUTA, SUTA, and other required statutory deductions. Executive’s
starting annual salary shall be $500,000.00, less applicable deductions and
pro-rated for time employed in 2014 (“Base Salary”), payable in installments in
accordance with the Company’s normal payroll practices.

(b) In addition to Base Salary, Executive shall be eligible to receive a
performance-based bonus with an estimated base bonus amount of $350,000.00 for
calendar year 2014 and pro-rated for time employed in 2014 provided that
Executive remains continuously employed by the Company from date of hire until
the bonus payment date and payable with normal bonus payments in the first
quarter of 2015 (“Base Bonus”). Like Executive’s Base Salary, the Base Bonus
will be reviewed annually by the Company’s Compensation Committee and the Board
of Directors. The performance-based goals will be established by the CEO. In
addition, consistent with the Base Bonuses for all of the Company’s executive
officers, the Compensation Committee, in its sole discretion and in the event
the Company’s financial performance is unexpectedly poor or in the event that
Executive commits an act of malfeasance, may reduce or eliminate this Base
Bonus. Finally and for the avoidance of doubt, while the Base Bonus amount,
performance-based goals and pro-ration for 2014 will differ from the Company’s
other executive officers, the mechanics and process of the calculation of the
performance-based bonus will be the same as that for the Company’s other
executive officers for 2014 and future years.

(c) Upon approval by the Compensation Committee and the Company’s Board of
Directors, the Company shall award Executive two (2) separate stock grants as
follows:

(i) a performance-triggered stock grant (“PTSG”) under the Company’s 2010 Stock
Incentive Plan (“SIP”) of $250,000 based on the value of the Company’s stock on
the last business day preceding the date of grant (the “PTSG Bonus”) on the
terms and conditions set forth in the SIP and in the stock award agreement to be
established between the Company and Executive (a “SIP Agreement”) with respect
to the PTSG Bonus. The PTSG Bonus governed by the SIP Agreement will provide,
among other things, for full vesting after five (5) years of continuous
employment. It is expected that the date of grant for this PTSG will be
February 17, 2014.

 

Page 3 of 16



--------------------------------------------------------------------------------

(ii) a performance stock grant under the SIP of $800,000 based on the value of
the Company’s stock on the last business day preceding the date of grant (the
“SIP Performance Grant”) on the terms and conditions, including vesting, set
forth in the SIP and in the SIP Performance Grant Agreement. It is expected that
the date of grant for this SIP grant will be prior to March 1, 2014.

(d) Transition Bonuses. The Company acknowledges that Executive will surrender
or forfeit certain cash and equity compensation amounts negotiated with his
current employer. In order to mitigate any financial hardship in transition from
current employment to the Company, and upon approval of the Compensation
Committee and the Board of Directors, and as fundamental consideration for the
engagement contemplated under this Agreement and the compensation components
herein, the Company agrees to pay, subject to certain agreed conditions:

i. Transition Bonus 1: a cash bonus amount of $225,000 to compensate Executive
for a cash bonus Executive will forfeit with his former employer as the result
of his departure from employment with that employer. In the event Executive
receives all or part of the bonus amount underlying Transition Bonus 1 from his
former employer during the first 12 months of Executive’s employment with the
Company, Executive shall promptly remit such amount, in full net of taxes, to
Company. This bonus will be paid upon Executive establishing residency in the
State of Florida.

ii. Transition Bonus 2: a cash bonus amount of $500,000 to compensate Executive
for a stock award from Executive’s former employer for which Executive will no
longer be eligible due to his departure from employment with that employer. In
the event of termination of Executive’s employment during the Term by Company
with Cause or by Executive without Good Reason, as more fully described in
Section 3(b), below, Transition Bonus 2 will be subject to return to Company by
Executive as follows: (A) 100% in the event of termination within the first full
12 months of employment; (B) $333,333 in the event of termination within the
following full 12 months (13-24 months) of employment; and (C) $166,666 in the
event of termination within the following full 12 months (25-36 months) of
employment. This bonus will be paid upon Executive establishing residency in the
State of Florida.

iii. Transition Equity Bonus: a PTSG of $475,000 (based on the value of the
Company stock on the last business day preceding the date of grant), on the
terms and conditions set forth in the SIP and in the SIP Agreement with respect
to the Transition Equity Bonus, to replace certain stock rights forfeited due to
Executive’s departure from employment with Executive’s former employer. This
Transition Equity Bonus provides, among other things, for full vesting after
three (3) years of continuous employment. It is expected that the date of grant
for this Transition Equity Bonus will be February 17, 2014. In the event that
the stock grant from Executive’s former employer that this Transition Equity
Bonus is intended to replace vests in whole or in part, Executive agrees to
promptly notify Company, and this Transition Equity Bonus will be adjusted
commensurately in accordance with the terms of the Transition Equity Bonus SIP
Agreement.

(e) Executive shall also be entitled to reimbursement of reasonable business
expenses as approved by the Company’s Chief Executive Officer or his designee.
In order to ease the strain of relocation, the Company shall reimburse Executive
for all expenses for moving and relocation to Company’s place of business up to
a maximum of $100,000.00 and will be structured in accordance with codes of the
Internal Revenue Service to be minimize any tax upon Executive.

(f) All compensation arrangements including, but not limited to, fringe
benefits, employer-sponsored group benefits and the bonus and the equity
incentive plans referenced above, are subject to increase or decrease, change,
withdrawal or modification at any time, and from time to time, at the discretion
of Company, except Executive’s Base Salary, Base Bonus, Stock Award, Transition

 

Page 4 of 16



--------------------------------------------------------------------------------

Bonuses and reimbursement of the moving and relocation expenses that are set
forth above. Where the benefits are governed by formal plan documents,
agreements and summary plan descriptions, the terms of those documents
govern. The Company has the right to modify, amend or terminate any benefit plan
or its contributions to any benefit plan at any time, subject to the
requirements of applicable law.

3. Term and Termination.

(a) The term of this Agreement will be a three (3)-year period beginning on the
Effective Date and ending on February 17, 2017 (the “Term”). Executive may
terminate Executive’s employment by giving the Company thirty (30) days’ advance
written notice. Nothing in this Agreement will restrict the Company’s or
Executive’s ability to terminate the employment relationship between the Company
and Executive for any reason, during or after the Term.

(b) If, during the Term, (i) the Company terminates Executive’s employment other
than for Cause (as defined below), (ii) the Company terminates Executive’s
employment due to a Change in Control (as defined below), (iii) Executive’s
employment terminates due to death or permanent disability (defined as the
physical or mental inability to perform the substantial and material duties of
Executive’s occupation with or without reasonable accommodation for a period in
excess of ninety (90) consecutive days or ninety (90) days within a six
(6)-month period), or (iv) Executive terminates his employment for Good Reason,
the Company will pay to Executive (or, in the event of Executive’s death, to
Executive’s estate or designated beneficiary) a cash amount equal to the sum of:
(1) Executive’s Base Salary through the end of the Term; (2) Base Bonus through
the end of the Term; (3) the grant date fair market value of the PTSG Bonus; and
(4) the grant date value of the Transition Equity Bonus, payable over and
divided by the remaining pay periods of the Term, provided that the Company’s
obligation to continue paying Executive for the remainder of the Term will
immediately terminate upon Executive’s failure or cessation, for any reason, to
comply with the provisions of Sections 4 and 6 hereof. The amounts payable under
this Section 3 expressly exclude the SIP Performance Bonus described above in
Section 2(c)(ii). The amounts payable under this Section 3 will be paid to
Executive on the payroll dates determined in accordance with the Company’s
normal payroll practice following the termination of employment.

However, Executive will not be entitled to and will not receive any of the
payments or other benefits provided in this Section 3 unless and until
(A) Executive is in full compliance with all the terms of this Agreement;
(B) Executive executes and delivers to the Company a general release in favor
of, and in a form acceptable to, the Company (the “Release”) within sixty
(60) days following the Executive’s termination; (C) the Release becomes
effective and can no longer be revoked by Executive; (D) if the period during
which the Release may be delivered to the Company spans more than one
(1) calendar year, payments or other benefits shall not commence until the
second (2nd) calendar year and (E) Executive has returned to the Company all
Company property in Executive’s possession or control.

If Executive’s employment terminates for any reason set forth in this
Section 3(b) above, then in no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
and/or benefits provided to Executive in this Section 3(b) above, and such
amounts payable and/or benefits provided to Executive shall not be reduced,
regardless of whether Executive obtains other employment, becomes self-employed,
and/or receives remuneration and/or benefits in exchange for providing services
to any third party after the date of termination

 

Page 5 of 16



--------------------------------------------------------------------------------

(c) If, during the Term, (i) Executive terminates Executive’s employment without
Good Reason or (ii) the Company terminates Executive for Cause, then the Company
will pay Executive only such compensation as will have accrued through the date
of termination; provided, however, that if Executive delivers notice of
termination, the Company will have the option to waive the thirty (30)-day
notice period and pay Executive only through the later of the date upon which
such notice is delivered or a date mutually agreed upon between Executive and
the Company. Notwithstanding any contrary provision of this Agreement, the
applicable provisions of this Agreement including, without limitation, Sections
4 through 12, will remain in full force and effect after the expiration or
termination of this Agreement. The amounts payable under this Section 3(c) will
be paid to Executive in accordance with applicable law and in any event no later
than March 15 of the year following the calendar year in which Executive’s
termination of employment occurs.

(d) Definitions.

(i) During the Term, Executive will be subject to immediate discharge by the
Company for Cause. As used herein, the term “Cause” will mean the following:

(A) A material breach by Executive of any of the terms of this Agreement which
remains uncured for thirty (30) days after receiving written notice from the
Company describing said breach;

(B) Repeated failure by Executive to perform the services reasonably required of
Executive by the Company which remains uncured for thirty (30) days after
receiving written notice from the Company describing said failure (after three
(3) separate incidents of failure for which Executive received written notice
from the Company);

(C) A proven violation by Executive of the Company’s written discrimination or
harassment policy based upon race, sex, national origin, religion, disability or
age;

(D) Commission by Executive of (I) a felony, provided that Executive has been
convicted of the same, (II) a crime involving moral turpitude, provided that
Executive has been convicted of the same, (III) any act involving fraud, theft,
embezzlement, conversion or misappropriation of money or property, (IV) breach
of Executive’s duty of loyalty to the Company, (V) breach of any fiduciary
duties to the Company, (VI) any intentional or grossly negligent act that
otherwise materially damages the Company, its business or its material assets,
(VII) violation by Executive of the Company’s code of ethics, or (VIII) any act
of threatening, inappropriate or abusive behavior that disrupts the normal day
to day operation of any of the Company’s offices, all of which will be as
determined by the Company in its sole discretion; provided that the events
listed in (IV) through (VIII) shall be subject to a thirty (30) day right to
cure after Executive receiving written notice from the Company describing such
event.

(E) Current alcohol or substance abuse which the Company has informed Executive
that the Company believes has occurred and that the Company deems, in its
reasonable discretion, to materially impair Executive’s abilities to perform
Executive’s duties under this Agreement; or

(F) The loss, limitation or suspension of Executive’s license to write insurance
in any jurisdiction where such license is material to the performance of
Executive’s duties hereunder.

(ii) “Change in Control” shall mean (A) a change that would have to be reported
in response to Item 6(e) of Schedule 14A of the Regulation 14A promulgated under
the

 

Page 6 of 16



--------------------------------------------------------------------------------

Securities and Exchange Act of 1934, as amended, as well as (B) certain other
circumstances involving the beneficial ownership of securities of the company or
the merger, acquisition or consolidation of the company and its subsidiaries.

(iii) “Good Reason” shall exist if (i) the Company, without Executive’s written
consent, (a) materially reduces Executive’s salary, duties, or position,
(b) commits a material breach of this Agreement, or (c) materially changes the
geographic location at which Executive must perform services for the Company;
(ii) Executive provides written notice to the Company of any such action within
ninety (90) days of the date on which such action first occurs and provides the
Company with thirty (30) days to remedy such action (the “Cure Period”); and
(iii) the Company fails to remedy such action within the Cure Period.

(e) After the expiration of the Term of this Agreement, the employment
relationship memorialized by this Agreement will be at will and may be
terminated by the Company or Executive at any time, with or without Cause or
advance notice and without the requirement of any procedural steps such as
warnings or progressive discipline.

(f) Termination of Executive’s employment relationship with the Company, whether
by the Company or Executive, before or after the expiration of the Term and
whether with or without Cause, will not release either Executive or the Company
from obligations hereunder through the date of such termination (the
“Termination Date”) nor from the applicable provisions of this Agreement,
including, without limitation, Sections 4 through 12, which will survive the
termination of Executive’s employment and the termination of this Agreement.
Upon notice of termination of or by Executive, the Company has the power to
suspend Executive from all duties on the date notice is given, and to
immediately require the return of all professional documentation as described in
the Agreement. The Company has the further right to impound all Company property
on Company premises for a reasonable time following termination, to permit the
Company to inventory the property and ensure that its property and trade secrets
are not removed from the premises. Executive acknowledges that Executive has no
right or expectation of privacy with respect to Company property kept on Company
premises, or equipment provided by the Company, including any such information
maintained on computer systems or electronic communications devices utilized by
Executive during employment by the Company. On or after the Termination Date, or
at any time upon demand, Executive will immediately return to the Company, all:
(i) tangible Confidential Information in Executive’s possession or control
including, but not limited to, copies, notes, abstracts, summaries, tapes or
other record of any type of Confidential Information; and (ii) other Company
property in Executive’s possession or control including, without limitation, any
and all keys, security cards, passes, credit cards, and marketing literature,
and any electronic data stored on a computer, and Executive will not destroy,
delete or otherwise damage any such Confidential Information or Company
property.

(g) Section 409A. This Agreement and the monies and benefits provided hereunder
are intended to qualify for an exemption from Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), where applicable, provided, however,
that if this Agreement and the monies and benefits provided hereunder are not so
exempt, they are intended to comply with Code Section 409A to the extent
applicable thereto. Notwithstanding any provision of this Agreement to the
contrary, this Agreement shall be interpreted and construed consistent with this
intent, provided that the Company shall not be required to assume any increased
economic burden in connection therewith. Although the Company intends to
administer this Agreement so that it will comply with the requirements of Code
Section 409A, the Company does not represent or warrant that this Agreement will
comply with Code Section 409A or any other provision of federal, state, or local
law. Neither the Company nor its directors, officers, employees or advisers
shall be liable to Executive (or any other individual claiming a benefit through
Executive) for any tax, interest, or penalties Executive may owe as a result of
monies or benefits

 

Page 7 of 16



--------------------------------------------------------------------------------

paid under this Agreement, and the Company shall have no obligation to indemnify
or otherwise protect Executive from the obligation to pay any taxes pursuant to
Code Section 409A. With respect to the payments provided by this Agreement upon
termination of Executive’s employment (the “Cash Severance Amount”), Executive’s
employment will be treated as terminated if the termination meets the definition
of “separation from service” as set forth in Treasury Regulation
Section 1.409A-1(h)(l). Notwithstanding anything to the contrary contained in
this Agreement, if (a) Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i), and (b) any portion of the Cash
Severance Amount does not qualify for exemption from Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), under the short-term
deferral exception to deferred compensation of Treasury Regulation
Section 1.409A-1(b)(4), then payments of such amounts that are not exempt from
Code Section 409A will be made in accordance with the terms of this Agreement,
but in no event earlier than the first to occur of (i) the day after the
six-month anniversary of Executive’s termination of employment, or
(ii) Executive’s death. Any payments delayed pursuant to the prior sentence will
be made in a lump sum on the first day of the seventh month following the date
of termination of Executive’s employment, and the Company will pay the remainder
of the Cash Severance Amount, if any, on and after the first day of the seventh
month following the date of termination of Executive’s employment at the time(s)
and in the form(s) provided by the applicable section(s) of this Agreement. Each
payment of the Cash Severance Amount will be considered a “separate payment” and
not one of a series of payments for purposes of Code Section 409A.

4. Confidential Information and Trade Secrets; Post-Separation Restrictive
Covenants; Related Matters.

(a) Confidential Information and Trade Secrets.

(i) The term:

(A) “Confidential Information” means any and all information, observations and
data of the Company and/or its Affiliates, regardless of whether kept in a
document, electronic storage medium, or in the Executive’s memory, and includes,
but is not limited to, all data, compilations, programs, devices, strategies,
concepts, ideas or methods concerning or related to:

(1) Non-public financial condition, results of operations, and amounts of
compensation paid to officers and employees;

(2) Material non-public information from or about an issuer of securities (in
this case, specifically, Brown & Brown, Inc., NYSE: BRO) that might foreseeably
influence Executive or any other Person to purchase or sell securities of such
issuer;

(3) Sales training and producer training data and materials related, but not
limited to, “Brown & Brown University,” other producer sales schools and
leadership development programs sponsored and promoted by Company or its
Affiliates;

(4) Strategic plans and studies, marketing programs, and sales programs, and the
terms and conditions (including prices) of sales and offers of sales of products
and/or services;

(5) The terms, conditions and current status of the agreements and relationships
with insurance or reinsurance carriers, intermediaries, managing general agents,
vendors, or other entities, including agreements regarding contingent revenue,
overrides and supplemental commissions;

 

Page 8 of 16



--------------------------------------------------------------------------------

(6) Any reports, invoice slips, call logs, phone logs, or other document or
thing that contains, lists, references or relates to policy expiration dates
and/or effective dates, policy numbers, insurance companies, and/or managing
general agents;

(7) The names and identities of any and all Client Accounts and Prospective
Client Accounts, including any and all Client Account lists and Prospective
Client Accounts, data bases evidencing Client Accounts and Prospective Client
Accounts, or other similar compilations evidencing the identities of the
Company’s Client Accounts and Prospective Client Accounts (for purposes of this
Agreement, “Client Account” means any person or entity with whom or with which
the Company has engaged in Insurance Business within the preceding twenty-four
(24) months of the termination of Executive’s employment with the Company.
“Prospective Client Account” means any person or entity as with whom or with
which the Company has quoted, proposed, or solicited the sale or provision of
any Insurance Business within the preceding twenty-four (24) months of the
termination of Executive’s employment with the Company. The identities and
business preferences of insurance or reinsurance carriers, intermediaries,
managing general agents, vendors, or any employee or agent thereof with whom the
Company or any of its Affiliates communicates, along with the Company’s or its
Affiliates’ practices and procedures for identifying Prospective Client
Accounts;

(8) The terms and conditions of any policies written for any Client Accounts,
including the pricing, margins, costs, discounts, commission structure or any
other component of pricing;

(9) Personnel information including the productivity and profitability (or lack
thereof) of employees, agents, or independent contractors;

(10) The know-how, processes or techniques, regulatory approval strategies,
computer programs, data, formulae, compositions, service techniques and
protocols, skills, ideas, and strategic plans possessed, developed, accumulated
or acquired by the Company or its Affiliates;

(11) Any communications between the Company, its Affiliates, their respective
officers, directors, managers, shareholders, employees, and independent
contractors, and any attorney retained or employed by the Company or its
Affiliates for any purpose, or any person retained or employed by such attorney
for the purpose of assisting such attorney in Executive’s representation of the
Company or its Affiliates;

(12) Any communications between the Company its Affiliates, their respective
officers, directors, managers, shareholders, employees, and independent
contractors, and any current or prospective Client Account, whether or not such
communication is recorded on any medium;

(13) Any information regarding M&A Prospects and other merger or acquisition
opportunities, any possible, completed or terminated Transactions, and other
aspects of the M&A Process including (1) document templates and examples,
(2) term sheets, letters of intent, pro forma income statements, acquisition
profiles, agreements, acquisition lists, and related information relating any
M&A Prospect, and (3) and the fact that the Company has entered into a
non-disclosure agreement, or entertained discussions or requested and received
information relating to an actual or potential Transaction with any M&A Prospect
(collectively, “M&A Information”); and

(14) Any other matter or thing, whether or not recorded on any medium or kept in
the Executive’s memory, (a) by which the Company or its Affiliates derives
actual or potential economic value from such matter or thing being not generally
known to other persons or entities who might obtain economic value from its
disclosure or use, or (b) which gives the Company or its Affiliates an
opportunity to obtain an advantage over its competitors who do not know or use
the same.

 

Page 9 of 16



--------------------------------------------------------------------------------

(ii) “Confidential Information” does not include any information that is
publicly available (except for such public disclosures made in violation of this
Agreement) or any information generally known within the Insurance Business.
However, Confidential Information includes the compilation of otherwise public
information by the Company for a specific business purpose, where such
compilation derives independent economic value in its own right.

(iii) “Trade Secret” shall have the meaning ascribed thereto under the Florida
Uniform Trade Secrets Act (or any successor statute), as adopted and in effect
on and after the date of this Agreement, and generally means any information
that is not generally known, has independent economic value by reason of not
being widely known, and as to which the Company takes reasonable precautions to
protect its secrecy.

(iv) Executive acknowledges and agrees that the Company is engaged in the highly
competitive Insurance Business, and has expended, and will spend, significant
sums of money and has invested, and will invest, a substantial amount of time to
develop and use, and maintain the secrecy of, the Confidential Information
and/or Trade Secrets. The Company has thus obtained, and will obtain, a valuable
economic asset which has enabled, and will enable, it to develop an extensive
reputation and to establish long-term business relationships with its Client
Accounts, insurance or reinsurance carriers, managing general agents and/or
vendors. If such Confidential Information and/or Trade Secrets were disclosed to
another Person or used for the benefit of anyone other than the Company, the
Company would suffer irreparable harm, loss and damage. Accordingly, Executive
acknowledges and agrees that:

(A) The Confidential Information and/or Trade Secrets are, and at all times
hereafter shall remain, the sole and exclusive property of the Company;

(B) Executive shall use Executive’s best efforts and the utmost diligence to
guard and protect the Confidential Information and/or Trade Secrets from any
unauthorized disclosure to any competitor, Client Account, insurance or
reinsurance carrier, managing general agent, and/or vendor of the Company or any
other person, firm, corporation, or other entity;

(C) Unless the Company gives Executive prior express permission, during
Executive’s employment and following Separation, Executive shall not use for
Executive’s own benefit, or use for or disclose to any competitor, Client
Account, insurance or reinsurance carrier, managing general agent, and/or vendor
of the Company or any other person, firm, corporation, or other entity, the
Confidential Information and/or Trade Secrets as set forth herein including
using or disclosing any Confidential Information and/or Trade Secrets to solicit
or divert any Insurance Business in respect of any Client Account or prospective
Client Account of the Company for the benefit or account of any Person other
than the Company;

(D) Except in the ordinary course of the Company’s business, Executive shall not
seek or accept any Confidential Information and/or Trade Secrets from any
former, present, or future employee or agent of the Company;

(E) During Executive’s employment, Executive shall not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employers or any other Person to whom Executive has an obligation of
confidentiality, and will not bring onto the premises of the Company or its
Affiliates any unpublished documents or any property belonging to any former
employer or any other Person to whom Executive has an obligation of
confidentiality unless consented to in writing by such former employer or
Person. Executive will use in the performance of Executive’s duties

 

Page 10 of 16



--------------------------------------------------------------------------------

hereunder only information that is (1) generally known and used by persons with
training and experience comparable to Executive’s and that is common knowledge
in the industry or is otherwise legally in the public domain, (2) is otherwise
provided or developed by or on behalf of the Company or its Affiliates, or
(3) in the case of materials, information or other property belonging to any
former employer or other person to whom Executive has an obligation of
confidentiality, approved for such use in writing by such former employer or
person. Executive represents and warrants that Executive has provided to Company
copies of any and all non-disclosure agreements, confidentiality agreements,
and/or intellectual property assignment agreements that may bind Executive;

(F) Following any Separation, Executive shall not reverse engineer or derive
independently any Trade Secret or Confidential Information of the Company or its
Affiliates, nor shall Executive use in any way Executive’s knowledge of any
facts pertaining to the Company’s Client Accounts, expiration dates, or the
terms and conditions of the Company’s or its Affiliates’ business dealings with
its Client Accounts; and

(G) Following Separation, Executive shall deliver to the Company, all
(A) memoranda, notes, plans, records, reports, computer tapes, printouts and
software, and other documents (and copies thereof) relating to the Confidential
Information, Trade Secrets, or Creations (as defined in Section 5), or the
business of the Company or its Affiliates that Executive may then have
Executive’s possession or control, and (B) other property of the Company or its
Affiliates in Executive’s possession or control, whether or not such property
constitutes Confidential Information, Trade Secrets or Creations, including
keys, security cards, passes, credit cards, marketing literature, and any
electronic data stored on a computer. Executive shall not destroy or delete any
material, including but not limited to any electronic data stored on a computer,
before returning such material or property to the Company or its Affiliates.

(v) Executive understands that it is the Company’s and its Affiliates’ intention
to maintain the confidentiality of their Confidential Information and Trade
Secrets notwithstanding that employees or independent contractors of the Company
or its Affiliates may have free access to the information for the purpose of
performing their duties with the Company, and notwithstanding that employees or
independent contractors who are not expressly bound by agreements similar to
this agreement may have access to such information for job purposes. Executive
acknowledges that it is not practical, and shall not be necessary, to mark such
information as “confidential,” nor to transfer it within the Company by
confidential envelope or communication, in order to preserve the confidential
nature of the information. To the contrary, Executive understands and agrees
that all such information shall be deemed Confidential Information and/or Trade
Secrets and Executive shall treat all such information as such.

(vi) Executive acknowledges that (A) M&A Information, as well as other
Confidential Information, may be deemed to be material non-public information
and (B) federal and state securities laws and regulations prohibit any person
receiving material non-public information from or about an issuer (in this case
the Company) from purchasing or selling securities of such issuer or from
disclosing such information to any other person under circumstances in which it
is reasonably foreseeable that such Person is likely to purchase or sell such
securities.

(vii) Executive understands that the Company and its Affiliates will receive
from time to time confidential or proprietary information from third parties
(“Third Party Information”) subject to a duty on the Company’s and its
Affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes. During Executive’s employment and after
any Separation, and without in any way limiting the provisions of this
Section 44(a), Executive will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than the

 

Page 11 of 16



--------------------------------------------------------------------------------

personnel, consultants and professional advisors of the Company or its
Affiliates who need to know such information in connection with their work for
the Company or its Affiliates) or use, except in connection with Executive’s
work for the Company or its Affiliates, any Third Party Information unless
expressly authorized in writing by the Board of Directors, the President, and/or
the Chief Executive Officer of the Company.

(b) Non-Solicitation Covenant. During Executive’s employment with the Company
and for a period of two (2) years following the Separation Date (the “Restricted
Period”), Executive shall not solicit, canvass, divert, accept, propose, quote,
sell, service, or otherwise transact, directly or indirectly, in any capacity
whatsoever, other than as an employee of the Company during Executive’s
employment with the Company, any Insurance Business from or in respect of any
Client Account or Prospective Client Account of the Company. For purposes of
this Agreement, Executive acknowledges that informing existing Client Accounts
or Prospective Client Accounts that Executive is or may be leaving Company prior
to Separation shall be deemed to constitute prohibited solicitation under this
Agreement absent the Company’s prior written consent.

(c) Non-Interference Covenants.

(i) During the Restricted Period, Executive agrees not to directly or indirectly
interfere or endeavor to interfere with the business relationship between the
Company and any Restricted Third Party (as defined below), including but not
limited to interference with the continuance of the provision of any goods,
products (including insurance or surety products) or services (including
insurance, risk management, consulting or other services) by any Restricted
Third Party to the Company, either directly or on behalf of any Client Account
or prospective Client Account. The term “Restricted Third Party” means any
person, entity or enterprise including any insurer, reinsurer, insurance
program, risk pool or other risk-bearing entity or insurance or reinsurance
market; or any retail insurance agent, general agent or wholesale insurance
broker, (A) who, at any time within the twelve (12) month-period immediately
preceding Separation, was a provider or supplier of goods, products (including
insurance, bonds or surety products) or services (including insurance, risk
management, consulting or other services) to the Company, either directly or on
behalf of Client Accounts or prospective Client Accounts, excluding suppliers of
utilities or goods or services supplied for administrative purposes but
including any individual who provided services to the Company by was of a
consultancy or other independent contractor arrangement, and (B) with whom
Executive dealt to a material extent during that period.

(ii) During the Restricted Period, Executive agrees not to directly or
indirectly (A) induce or attempt to induce any M&A Prospect to cease doing or
not do a Transaction with the Company or any of its Affiliates, or in any way
interfere with the relationship between any such M&A Prospect and the Company or
any of its Affiliates, or (B) acquire or invest in (by asset acquisition, equity
acquisition, equity subscription, recapitalization, merger, or other form of
business combination), attempt to acquire, or arrange, participate in, or
facilitate (including by providing any assistance, advice, financing,
solicitation, brokerage, or similar services) any acquisition by another Person
of, any M&A Prospect.

(d) No Raiding Covenant. During the Restricted Period, Executive agrees that
Executive will not directly or indirectly accept for employment or engagement
any employee or independent contractor of the Company or any of its Affiliates,
and further agrees that Executive will not directly or indirectly solicit, or
seek to induce any such person to terminate employment or engagement with the
Company or its Affiliates for any reason, including to work for Executive or any
competitor of the Company or its Affiliates.

 

Page 12 of 16



--------------------------------------------------------------------------------

(e) Related Matters.

(i) Executive acknowledges and agrees that: (A) the Company has recognized
Executive’s merit and has hired Executive to the executive leadership of the
Company; (B) the Company has permitted and encouraged Executive’s interaction
and the development of relationships with persons and entities in the Insurance
Business and third party stock analysts, Company shareholders and Company
directors; (C) the Company has long-term relationships with its Client Accounts
and Restricted Third Parties and that those relationships were in many instances
developed at considerable expense and difficulty to the Company over several
years of close and continuing involvement and that the Company is acquiring at
considerable expense the benefits and goodwill associated with such
relationships; (D) Executive has carefully considered, and agrees that the
provisions of this Section 4 are fair, reasonable, and not unduly restrictive on
Executive, and do not preclude Executive from earning a livelihood or
unreasonably impose limitations on Executive’s ability to earn a living; (E) the
potential harm to the Company and its Affiliates of the non-enforcement of any
provision of this Section 4 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise; and (F) Executive has had an opportunity
to obtain legal advice before agreeing to these terms.

(ii) Executive agrees that the Company shall have the right to communicate the
terms of this Section 4 after the Separation Date to any prospective or current
employer of Executive. Executive waives any right to assert any claim for
damages against Company or any officer, employee or agent of the Company arising
from such disclosure of the terms of this Agreement.

(iii) In the event of a breach or threatened breach of the provisions of this
Section 4, the Company shall be entitled to injunctive relief as well as any
other applicable remedies at law or in equity. Executive understands and agrees
that without such protection, the Company’s business would be irreparably
harmed, and that the remedy of monetary damages alone would be inadequate.

(iv) Executive acknowledges that the purposes of this Section 4 would be
frustrated by measuring the period of restriction from the Separation Date where
Executive failed to honor the Agreement during the Restricted Period, as
applicable, until directed to do so by court order. Therefore, should Executive
violate this Agreement and should legal proceedings have to be brought by the
Company against Executive to enforce this Agreement, the period of restriction
under this Section 4 shall be deemed to be extended for a period equal to the
period of violation by Executive.

(v) The provisions of this Section 4 shall be independent of any other provision
of this Agreement, and the existence of any claim or cause of action by
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement of this Section 4
by the Company.

(vi) It is the intention of the Parties that the terms and provisions of this
Agreement be enforceable to the maximum extent permitted by applicable law. In
furtherance of the foregoing, the Parties further agree that if a court of
competent jurisdiction declares any of the covenants set forth in this Section 4
unenforceable, then such court shall be authorized to modify such covenants so
as to render the remaining covenants and the modified covenants valid and
enforceable to the maximum extent possible, and as so modified, to enforce this
Agreement in accordance with its terms. In accordance with the foregoing, if any
provision of this Section 4 shall be held to be excessively broad, it shall be
limited to the extent necessary to comply with applicable law. This Agreement
does not relieve the Executive of other legal responsibilities and liabilities
that Executive has to the Company under applicable state and federal statutes
and common law. Instead, Executive acknowledges that this Agreement creates
additional rights and responsibilities for protecting the Company’s interests.

5. Creations. Executive irrevocably assigns to the Company, to the extent
permitted by law, all rights, title and interest in and to all work performed,
and all materials, creations, designs, technology, discoveries, inventions,
ideas, information and other subject matter (whether or not patentable

 

Page 13 of 16



--------------------------------------------------------------------------------

or copyrightable), conceived, developed or created by Executive, alone or with
others, during the period of Executive’s employment with the Company, including,
but not limited to, all copyrighted, trade secret, patent, trademark and other
intellectual property rights (“Creations”), except that this shall not apply to
a Creation that Executive developed entirely on Executive’s own time without
using the equipment, supplies, facilities, or trade secret information of
Company or Affiliates unless such a Creation (a) relates to the Insurance
Business, or any past, ongoing or planned research and development project of
the Company; or (b) results from any work performed by the Executive for Company
or Affiliates.

6. Waivers, Modifications and Amendments. No waiver or modification or amendment
of this Agreement or of any covenant, condition, or limitation herein shall be
valid unless in writing and duly executed by the Party to be charged therewith.

7. Notices. Notices shall be addressed as indicated below, or to such other
addressee or to such other address as may be designated by either Party:

 

If to the Company:   

Brown & Brown, Inc.

220 S. Ridgewood Avenue

Daytona Beach, FL 32114

Attention: Robert W. Lloyd, General Counsel

Facsimile No.: (386) 239-7293

E-mail: rlloyd@bbins.com

If to Executive:    To the most current residence address on file with the
Company.

8. Assignment and Enforcement. Executive agrees that Company may freely assign
this Agreement or any of its rights or privileges hereunder to any Person,
including to any (a) Affiliate of the Company or (b) Person in connection with
any sale or transfer of some or all of Company’s assets or subsidiary
corporations, Company’s sale of a controlling interest in the Company’s stock,
or the merger or other business combination by Company with or into any business
entity. Executive further agrees to be bound by the provisions of this Agreement
for benefit of the Company or any Affiliate thereof to whose employ Executive
may be transferred, without the necessity that this Agreement or another
employment agreement be re-executed at the time of such transfer. No assignment,
consent by Executive, or notice to Executive shall be required to render this
Agreement enforceable by any assignee, transferee, or successor. The Company’s
assignees, transferees, or successors are expressly authorized to enforce the
Company’s rights and privileges hereunder, including the restrictive covenants
set forth in Section 4. Executive’s services hereunder are personal in nature,
and Executive may not assign or delegate Executive’s rights or obligations
hereunder in whole or in part without the Company’s prior written consent.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the Parties’ respective successors and permitted assigns. Other than
as contemplated in this Section 8, no term or provision of this Agreement is
intended to be, or shall be, for the benefit of any Person not a party hereto,
and no such other Person shall have any right or cause of action hereunder.

9. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Florida, without regard to conflicts
of laws principles.

10. Jurisdiction and Venue. This Agreement is entered into between Executive and
Company in Volusia County, Florida, and becomes binding on the parties in
Volusia County, Florida. Should Executive execute this Agreement at any location
other than Volusia County, Florida, Executive hereby acknowledges that such was
for the sole convenience of the Executive, and Executive hereby waives any claim
that the situs of this Agreement is any place other than Volusia County,
Florida. Any litigation or other proceeding (“Proceeding”) arising out of, under
or relating to this Agreement shall be brought, prosecuted and maintained in
either (a) the courts of the State of Florida, County of Volusia, or (b) if it

 

Page 14 of 16



--------------------------------------------------------------------------------

has or can acquire jurisdiction, the United States District Court for the Middle
District of Florida, and each of the Parties irrevocably submits to the
exclusive jurisdiction of each such court in any such Proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court and agrees not to bring any such Proceeding in
any other court. The Parties agree that either or both of them may file a copy
of this Section 10 with any court as written evidence of the knowing, voluntary
and bargained agreement between the Parties irrevocably to waive any objections
to venue or to convenience of forum. Each Party agrees that the chosen exclusive
forums are reasonable and shall not be so inconvenient that such Party will, for
all practical purposes, be deprived of such Party’s day in court. Process in any
Proceeding referred to in the first sentence of this Section 10 may be served on
any Party anywhere in the world.

11. WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY LITIGATION RELATED TO OR ARISING OUT OF, UNDER OR IN CONJUNCTION WITH THIS
AGREEMENT, EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, AND/OR THE SEPARATION OF
EXECUTIVE FROM EMPLOYMENT WITH THE COMPANY. THE PARTIES UNDERSTAND AND AGREE
THAT, BY SIGNING THIS AGREEMENT, ANY LAWSUIT RELATING TO EXECUTIVE’S EMPLOYMENT,
OR ANY SEPARATION, WILL BE HEARD BY A JUDGE, RATHER THAN A JURY.

12. Miscellaneous.

(a) Waiver. The waiver by Executive, on the one hand, or the Company, on the
other hand, of a breach of any provision of the Agreement shall not operate or
be construed as a waiver of any subsequent breach by the other party.

(b) Entire Agreement. This Agreement, constitutes the entire agreement, and
supersedes all prior agreements or other understandings, both written and oral,
between the parties hereto, with respect to the subject matter hereof. Any prior
agreement between the parties or their respective Affiliates with respect to the
subject matter hereof shall be of no further force and effect, and to the extent
of any such prior agreements, this Agreement shall be deemed a novation, good
and sufficient consideration for which is acknowledged by both parties.
Furthermore, in the event there is any conflict between this Agreement and the
Final Offer Letter, the terms of this Agreement will supersede and control.

(c) No Strict Construction; Descriptive Headings; Interpretation. The language
used in this Agreement shall be deemed to be the language chosen by the parties
to express their mutual intent, and no rule of strict construction shall be
applied against any party. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a section of this Agreement.
The use of the word “including” in this Agreement shall be by way of example
rather than by limitation. Any reference to the “discretion” of a party shall
mean the sole judgment or discretion of such party.

(d) Executive’s Cooperation. During Executive’s employment with the Company or
its Affiliates and following any Separation, Executive shall cooperate with the
Company and its Affiliates in any disputes with third parties, internal
investigation, or administrative, regulatory, or judicial proceeding as
reasonably requested by the Company or its Affiliates (including Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents that are or may come into Executive’s possession, all at times and on
schedules that are

 

Page 15 of 16



--------------------------------------------------------------------------------

reasonably consistent with Executive’s other activities and commitments). If the
Company requires Executive’s cooperation in accordance with this Section 12(d)
after a Separation, the Company shall reimburse Executive for reasonable
devotion of time and travel expenses (including lodging and meals, upon
submission of receipts).

(e) Business Days. If any time period for giving notice or taking action
hereunder expires on a Saturday, Sunday, or Legal Holiday as provided in Florida
Statute §683.01, as amended from time to time, the time period shall be
automatically extended to the next business day.

(f) Tax Withholding; Indemnification and Reimbursement of Payments on Behalf of
Executive. The Company and its Affiliates shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its Affiliates to
Executive (including withholding shares of other equity securities in the case
of issuances of equity by the Company or any of its Affiliates) any federal,
states, local, or foreign withholding taxes, excise taxes, or employment taxes
(“Taxes”) imposed with respect to Executive’s compensation or other payments
from the Company or any of its Affiliates, including wages, bonuses,
distributions, the receipt or exercise of equity options, and/or the receipt or
vesting of restricted equity. If any such deductions or withholdings are not
made due to the failure or refusal of Executive to provide timely and accurate
withholding information required by the Company, Executive shall indemnify,
defend, and hold harmless the Company and its Affiliates for any amounts paid
with respect to any such Taxes, together with any interest, penalties, and
related expenses thereto. For avoidance of doubt, for purposes of this
Section 12(f), “Taxes” shall exclude the Company’s or any Affiliate’s portion of
any payroll taxes.

(g) Counterparts. This Agreement may be executed in counterparts, all of which
together shall comprise one and the same instrument.

IN WITNESS WHEREOF, the Parties have executed this Executive Employment
Agreement effective as of the date first written above.

 

EXECUTIVE     BROWN & BROWN, INC.

/S/ R. ANDREW WATTS

    By:  

/S/ J. POWELL BROWN

      Name:  

J. Powell Brown

Print Name:  

R. Andrew Watts

    Title:  

President & CEO

 

Page 16 of 16